Exhibit 10.3

FORM OF

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (the “Restricted Agreement”), dated effective as
of the      day of             , 20    , is by and between Oragenics, Inc., a
Florida corporation (the “Company”), and [                ] (the “Participant”).

WHEREAS, the Company maintains the Amended and Restated 2012 Equity Incentive
Plan, as amended (the “Plan”), for the benefit of employees, directors, or
consultants of the Company who provide services to the Company;

WHEREAS, the Plan provides for grant of shares of the common stock, no par
value, of the Company (the “Common Stock”) as restricted stock awards;

WHEREAS, Participant serves as a director of the Company; and

WHEREAS, the Company has decided to grant the Participant shares of the Common
Stock under the Plan, subject to the transfer restrictions, vesting conditions
and other terms and conditions set forth below.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows:

1. Grant of Restricted Stock. The Company hereby grants to the Participant a
total of [                ] (                ) shares of Common Stock (the
“Restricted Shares”), subject to the transfer restrictions, vesting schedule and
other conditions set forth in this Restricted Agreement. The Participant shall
not be required to provide the Company with any payment (other than his past and
future services to the Company) in exchange for such Restricted Shares. The
terms of the Plan are hereby incorporated into this Restricted Agreement by this
reference, as though fully set forth herein. Except as otherwise provided
herein, capitalized terms herein will have the same meaning as defined in the
Plan.

As provided in Section 4, the Company shall cause the Restricted Shares to be
issued in the name of the Participant either by book-entry registration or
issuance of a stock certificate or certificate promptly upon execution of this
Restricted Agreement.

2. Restrictions. The Participant shall have all rights and privileges of a
shareholder of the Company with respect to the Restricted Shares, including
voting rights and the right to receive dividends paid with respect to the
Restricted Shares, except that the following restrictions shall apply until such
time or times as these restrictions lapse under Section 3 or any other provision
of this Restricted Agreement:

(i) the Participant shall not be entitled to delivery of the certificate or
certificates for any of the Restricted Shares until the restrictions imposed by
this Restricted Agreement have lapsed with respect to those Restricted Shares;



--------------------------------------------------------------------------------

(ii) the Restricted Shares may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of by the Participant before these restrictions
have lapsed, except with the express written consent of the Company; and

(iii) the Restricted Shares shall be subject to forfeiture upon termination of
the Participant’s service as Director with the Company to the extent set forth
in Section 6 below.

If any portion of the Restricted Shares become vested under Section 3 below (or
Sections 6, 7 or 8), such newly vested shares shall no longer be subject to the
preceding restrictions and shall no longer be considered Restricted Shares.

Any attempt to dispose of Restricted Shares in a manner contrary to the
restrictions set forth in this Restricted Agreement shall be ineffective.

3. Vesting; When Restrictions Lapse.

The Restricted Shares shall vest as follows: (i) as to [                ] of the
shares on [            ], 20    , and (ii) as to [                ] of the
shares on [            ], 20    , or at such earlier time as the restrictions
may lapse pursuant to Sections 6, 7 or 8 of this Restricted Agreement.

4. Issuance of Stock Certificates for Shares. To the extent stock certificates
are issued, the stock certificate or certificates representing the Restricted
Shares shall be issued promptly following the execution of this Restricted
Agreement, and shall be delivered to the Corporate Secretary or such other
custodian as may be designated by the Company, to be held until the restrictions
lapse under Sections 3, 6, 7 or 8. Such stock certificate or certificates shall
bear the following legend:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of a
Restricted Stock Agreement entered into between the registered owner and
Oragenics, Inc. Copies of such Agreement are on file in the offices of the
Corporate Secretary, Oragenics, Inc. 4902 Eisenhower Boulevard, Suite 125,
Tampa, Florida 33634.”

Once the restrictions imposed by this Restricted Agreement have lapsed with
respect to all or any portion of the Restricted Shares, the certificates shall
be delivered to the Participant promptly after the date on which the
restrictions imposed on such shares by this Restricted Agreement have lapsed,
provided however, the Company may condition delivery of certificates for
Restricted Shares upon receipt from the Participant of any undertakings that it
may determine are appropriate to facilitate compliance with federal and state
securities laws.

5. Taxes; Section 83(b) Election. Participants shall be responsible for the
amount of any applicable federal, state and local tax associated with the lapse
of any restrictions on the Restricted Shares. Upon issuance of the Restricted
Shares under this Agreement, the Participant shall be entitled to make an
election under Internal Revenue Code (the “Code”) Section 83(b) to



--------------------------------------------------------------------------------

include, as compensation for services rendered, the current fair market value of
the Restricted Shares in the Participant’s gross income as of the date in on
which the Restricted Shares are issued to the Participant; provided if the
Participant elects to do so, the Participant shall promptly execute and deliver
to the Company a copy of the election under Section 83(b) of the Code. At the
time the Participant becomes taxable with respect to some or all of the
Restricted Shares, whether by reason of such an election under Section 83(b) of
the Code or by reason of lapse of the substantial risk of forfeiture pursuant to
Section 3, the Company shall notify the Participant of the current fair market
value.

6. Termination of Service as Director; Change in Corporate Control.

(a) Except as provided in subsection (b) below or in Sections 7 and 8 below, if
the Participant’s service as a director with the Company is terminated before
all of the restrictions have lapsed with respect to the Restricted Shares under
this Restricted Agreement, any Restricted Shares that remain subject to the
restrictions imposed by this Restricted Agreement shall be forfeited immediately
upon termination of service.

(b) In the event of a Change in Control (as defined in the Plan), vesting shall
be accelerated, the restrictions imposed by this Restricted Agreement on the
remaining Restricted Shares shall lapse immediately, and no Restricted Shares
shall be forfeited.

7. Effect of Death. If the Participant dies before the restrictions have lapsed
with respect to all of the Restricted Shares subject to this Restricted
Agreement, vesting of any portion of the Restricted Shares not previously vested
under Section 3 shall be accelerated and all of the restrictions imposed on the
Restricted Shares by this Restricted Agreement shall lapse immediately.

8. Effect of Permanent and Total Disability. If the termination of the
Participant’s service as a director occurs after a finding of the Participant’s
permanent and total disability, vesting shall be accelerated and all of the
restrictions imposed on the Restricted Shares by this Restricted Agreement shall
lapse immediately.

9. Securities Laws. The Company may from time to time impose such conditions on
the transfer of the Restricted Shares as it deems necessary or advisable to
ensure that any transfers of the Restricted Shares will satisfy the applicable
requirements of federal and state securities laws. Such conditions may include,
without limitation, the partial or complete suspension of the right to transfer
the Restricted Shares subject to the Restricted Shares having been registered
under the Securities Act of 1933, as amended.

The Participant represents, warrants, and agrees as follows, and the parties
agree that the Company may rely on the same in consummating the issuance of any
Restricted Shares pursuant to this Restricted Agreement:

(a) No Representations. The Participant is entering into this Restricted
Agreement, and will acquire the Restricted Shares, solely on the basis of his
own familiarity with the Company and all relevant factors about the Company’s
affairs, and neither the Company nor any agent of the Company has made any
express or implied representations, covenants, or warranties to the Participant
with respect to such matters.



--------------------------------------------------------------------------------

(b) Investment Purpose. The Participant is acquiring the Restricted Shares for
his own account for investment and not with a view to the resale or distribution
of the Restricted Shares.

(c) Economic Risk. The Participant is willing and able to bear the economic risk
of an investment in the Restricted Shares (in making this representation,
attention has been given to whether Participant can afford to hold the
Restricted Shares for an indefinite period of time and whether, at this time,
the Participant can afford a complete loss of the investment).

10. Restricted Shares Not to Affect Director Service. Neither this Restricted
Agreement nor the Restricted Shares granted hereunder shall confer upon the
Participant any right to continued service as director with the Company.

11. Minimum Stock Ownership. The Director acknowledges and agrees that director
shall be subject to a minimum dollar value stock ownership holding requirement
of six times the then applicable annual board retainer for directors (the
“Minimum Stock Ownership Amount”) and that Director shall be precluded from the
sale of any shares of Company common stock owned by Director through equity
awards received from the Company having a then value that is equal to or less
than the Minimum Stock Ownership Amount. By way of example, if the Director’s
annual board retainer is $45,000, Director could not sell any shares of Company
common stock held (including shares able to be acquired by way of exercise of
stock options that have vested) if the sale would cause Director to fall below
$270,000 in value of the Company common stock owned (or eligible to be acquired
by the exercise of stock options that have vested and that are in-the-money). If
Director does not own in excess of $270,000 in Company common stock at such
time, then such Director would be required to hold the shares (either owned or
eligible to be acquired by exercise of vested options) until such time as the
value exceeded the $270,000 amount and then Director would only be permitted to
sell such amount of Company common stock having a value in excess of $270,000.
Director shall follow the Company’s pre-clearance requirements prior to any
contemplated sale of Company stock in furtherance of the compliance with this
section and Director shall not sell any Company common stock owned by Director
unless such sale has been first cleared in advance by the Company including as
to the Minimum Stock Ownership Amount. For the avoidance of doubt, any shares
acquired by the Director outside of awards under the Plan shall not be subject
to the Minimum Stock Ownership Amount.

12. Miscellaneous.

(a) In the event of any change or changes in the outstanding Common Stock of the
Company by reason of any stock dividend, recapitalization, reorganization,
merger, consolidation, combination or any similar transaction, the Board of
Directors shall adjust the number of shares of Common Stock issued as Restricted
Shares under this Restricted Agreement, and make any and all other adjustments
deemed appropriate by the Board of Directors in such manner as the Board of
Directors deems necessary to prevent material dilution or enlargement of the
rights granted to Participant.



--------------------------------------------------------------------------------

(b) This Restricted Agreement may be executed in one or more counterparts all of
which taken together will constitute one and the same instrument.

(c) The terms of this Restricted Agreement may only be amended, modified or
waived by a written agreement executed by both of the parties hereto.

(d) This Restricted Agreement shall be binding upon and inure to the benefit of
the heirs and representatives of Participant and the assigns and successors of
the Company, but neither this Restricted Agreement nor any rights hereunder
shall be assignable or otherwise subject to hypothecation by Participant.

(e) This Restricted Agreement represents the entire agreement of the parties and
shall supersede any and all previous contracts, arrangements or understandings
between the Company and Participant. The Restricted Agreement may be amended at
any time by mutual written agreement of the parties hereto.

(f) This Award of Restricted Shares is subject to, and the Participant agrees to
be bound by, all of the terms and conditions of the Plan, as such Plan may be
amended from time to time in accordance with the terms thereof. Pursuant to the
Plan, the Board is authorized to adopt rules and regulations not inconsistent
with the Plan as it shall deem appropriate and proper. A copy of the Plan in its
present form is available for inspection during business hours by the
Participant at the Company’s principal office. All questions of the
interpretation and application of the Plan and the Participant shall be
determined by the Board and any such determination shall be final, binding and
conclusive.

(g) This Restricted Agreement shall be governed by and construed in accordance
with the laws of the State of Florida and shall in all respects be interpreted,
enforced and governed under the internal and domestic laws of such state,
without giving effect to the principles of conflicts of laws of such state. Any
claims or legal actions by one party against the other arising out of the
relationship between the parties contemplated herein (whether or not arising
under this Restricted Agreement) shall be governed by the laws of the State of
Florida.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Agreement
as of the day and date first above written.

 

ORAGENICS, INC. By:

 

Name: Title: PARTICIPANT

 

Name:

 

[Signature Page to Restricted Stock Agreement]